Order unanimously modified, on the law and in the exercise of discretion, by eliminating the last ordered paragraph in the order appealed from, and, as so modified, affirmed, without costs. The award is responsive to the respective demands for arbitration. Any dispute incident to compliance with the award may be properly the subject of further arbitration, but that question is not yet reached. Under the circumstances, the appointment of a referee to take and state the account is unnecessary. (Matter of Hunter [Proser], 274 App. Div. 311, affd. 298 N. Y. 828.) Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.